BELCHER, Judge.
Appellant was convicted upon a complaint and information which charged that he did “unlawfully and willfully set and run a gill net in Baffin Bay in Kleberg County, Texas, the said gill net then and there not licensed according to law,” and his punishment was assessed at a fine of $150.
The prosecution was based upon Art. 946, P.C.
It is contended that prior to the alleged commission of the offense in this case Art. 946, P.C., was repealed by implication by the enactment of Art. 934a, P.C.
An examination of Art. 946, P.C., reveals that it regulates the use of nets in the salt waters of this state by any person, and that Art. 934a, P.C., provides for a privilege license for *584any person before engaging in the business of a commercial fisherman or a fish dealer in any of the waters of this state. Art. 934a, P.C., does not expressly repeal Art. 946, P.C. These articles are not contradictory and may exist at the same time, each being applicable to a different set of facts. Hence, there is no repeal by implication of Art. 946, P.C., by the later enactment of Art. 934a, P.C.
Appellant timely presented his motion to quash the complaint and information upon the ground that they failed to allege that the gill net was set and run in the salt waters of this state.
The court, as presently constituted, is inclined to agree with the view of Judge Lattimore in Taylor v. State, 132 Tex. Cr. R. 58, 102 S.W. 2d 219, wherein he stated that the provisions of Art. 926, P.C., were “sufficient to establish the fact that all lakes in this state ‘except tidal bays or coastal waters’ are fresh water lakes, and that it being alleged that Lake Wichita is in Wichita County, which is judicially known to be a great distance from any tidal bays or coastal waters, makes this information, for every purpose, as though it in so many words alleged that Lake Wichita was a fresh water lake.”
Likewise, in the instant case, the information alleging that this offense was committed in Baffin Bay in Kleberg County, Texas, was equivalent to alleging that the gill net was set and run in the salt waters of this state.
Finding no reversible error, the judgment of the trial court is affirmed.
Opinion approved by the Court.